Memorandum:
We reject the contention of plaintiff that Supreme Court erred in granting that part of defendants’ motion to vacate a default judgment. Inasmuch as defendants had previously appeared in this action, they were entitled to receive notice of plaintiff’s motion for a default judgment (see CPLR 3215 [g] [1]; Nowak v Oklahoma League for Blind, 289 AD2d 995 [2001]). Plaintiff failed to provide defendants with such notice, and thus her motion for a default judgment was defective. We have reviewed plaintiff’s remaining contentions and conclude that they are without merit. Present — Scudder, EJ., Smith, Lindley, Sconiers and Gorski, JJ.